Opinion filed April 20, 2017




                                       In The


        Eleventh Court of Appeals
                                    __________

                               No. 11-17-00093-CR
                                   __________

                      IN RE JIMMY RAY MADRIGAL


                           Original Mandamus Proceeding


                      MEMORANDUM OPINION
       Relator, Jimmy Ray Madrigal, has filed a pro se petition for writ of mandamus
in this court. He requests that we require Jamie Clem, the district clerk of Nolan
County, to perform ministerial duties related to Article 11.07, section 3(c) of the
Texas Code of Criminal Procedure. TEX. CODE CRIM. PROC. ANN. art. 11.07, § 3(c)
(West 2015). Relator asserts that Clem has failed to transmit a copy of certain
documents as required. We dismiss Relator’s petition for want of jurisdiction.
       A court of appeals has no general writ power over a person other than a judge
of a district or county court unless issuance of the writ is necessary to enforce the
court’s jurisdiction. See TEX. GOV’T CODE ANN. § 22.221 (West 2004). A court of
appeals has no jurisdiction to issue a writ of mandamus against a district clerk unless
necessary to enforce the jurisdiction of the court of appeals. In re Washington, 7
S.W.3d 181, 182 (Tex. App.—Houston [1st Dist.] 1999, orig. proceeding). Relator
has not shown that a writ of mandamus directed to the district clerk is necessary to
enforce our jurisdiction. Therefore, we do not have jurisdiction to issue a writ of
mandamus against the district clerk.
      Additionally, Relator references the clerk’s duties to transmit copies under
Article 11.07, section 3(c) so that the Court of Criminal Appeals can act on Relator’s
writ of habeas corpus. We have no jurisdiction to grant the relief requested by
Relator with respect to a pending Article 11.07 writ. See Padieu v. Court of Appeals
of Tex., Fifth Dist., 392 S.W.3d 115, 117–18 (Tex. Crim. App. 2013) (indicating that
the Texas Court of Criminal Appeals has exclusive jurisdiction when an Article
11.07 application is pending). We have no authority to issue writs of mandamus in
criminal law matters pertaining to proceedings under Article 11.07. In re McAfee,
53 S.W.3d 715, 718 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding).
Should an applicant find it necessary to complain about the processing of an Article
11.07 application for writ of habeas corpus, the applicant may seek mandamus relief
from the Court of Criminal Appeals. See Benson v. Dist. Clerk, 331 S.W.3d 431
(Tex. Crim. App. 2011).
      Relator’s petition for writ of mandamus is dismissed for want of jurisdiction.


                                                           PER CURIAM


April 20, 2017
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.



                                          2